United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1368
Issued: December 17, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On May 28, 2014 appellant, through his attorney, filed a timely appeal of a February 12,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying
approval of surgery. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether OWCP abused its discretion by declining to authorize a
percutaneous sacroiliac fusion.
FACTUAL HISTORY
On March 10, 2011 appellant, then a 60-year-old customs and border protection officer,
filed a traumatic injury claim alleging injury to his left hip and leg, left hand, lower back, and
ribs when he tripped and fell down steps on March 7, 2011. He was attempting to avoid a
1

5 U.S.C. § 8101 et seq.

collision with another officer and canine. On April 8, 2011 OWCP accepted appellant’s claim
for sprain of the thoracic spine, contusion of the chest wall, closed fractures of fingers on the left
hand, and contusion of the left hip.
Appellant underwent surgery for nonunion of proximal phalanx with secondary laxity in
the left fifth finger on August 31, 2011. On December 27, 2011 he underwent a thoracic
laminectomy at T11-12. Appellant underwent a left total hip arthroplasty on May 28, 2012.
Dr. Marcellino P. Oliveri, an osteopath, examined appellant on August 22, 2012 and
noted that appellant reported increasing lumbar pain. On August 23, 2012 appellant reported
increasing stress of his back due to perceived limb length discrepancies following his hip
replacement. He underwent a computerized tomography (CT) scan of his lumbar spine which
demonstrated multilevel disc bulging with evidence of mild spinal stenosis at L2-3 and small
disc protrusion at L5-S1 on August 29, 2012. In a note dated September 5, 2012, Dr. Oliveri
stated that appellant reported a lot of back pain and tailbone pain with numbness and paresthesias
in the right anterior thigh and left anterior shin. He reviewed appellant’s CT scan and found
areas of facet arthropathy with no nerve root impingement. Dr. Oliveri stated that there were
areas of mild bulging, but no need for surgery.
On September 27, 2012 appellant informed Dr. Thomas J. Renz, an osteopath, that he had
no ongoing hip symptoms. Dr. Oliveri examined appellant on November 14, 2012 and appellant
reported chronic pain in his back, hips, and knee. He noted he had difficulties rising from a
seated position and pain with lumbar extension. Appellant also exhibited an absence of reflexes
of the patella and Achilles. Dr. Oliveri did not recommend surgery. On December 5, 2012
Dr. Renz noted that appellant reported pain over the lateral aspect of his left hip. He found that
appellant walked with a satisfactory gait and had tenderness over the trochanteric bursa area with
full range of motion of the left hip.
In a note dated March 6, 2013, Dr. Oliveri reported appellant’s listing of pain in his back,
left sacroiliac area, left buttock, left groin and anterior thigh. He reviewed appellant’s diagnostic
studies and opined that he had some facet arthropathy without disc disease or stenosis.
Dr. Oliveri stated, “I would hold off on doing any kind of spinal surgery on the patient but
certainly on examination and history, there is something going on in his back or left-sided
sacroiliac area that could be causing him to have discomfort and debility. He has tried different
treatments including spinal cord stimulation, transdermal therapy, shots, extended release oral
pain medication, all of which have been minimally helpful, but the pain is persistent and
debilitating.” He diagnosed mechanical low back pain, chronic lumbar sprain/strain, lumbar
facet disease, myalgia, and possible sacroiliitis.
On March 21, 2013 appellant underwent a sacroiliac joint injection due to left sacroiliitis.
On April 3, 2013 Dr. Oliveri stated that appellant underwent a left-sided fluorscopically-assisted
sacroiliac injection which gave him four to five days of excellent pain relief. He opined that
appellant’s was a complex situation and noted that he had lumbar facet disease, a hip
replacement, and sacroiliac osteoarthropathy. Dr. Oliveri stated, “I do think that this fall that he
took at work certainly could have caused a sacroiliitis or aggravation of sacroiliac arthropathy. I
have seen that occur very commonly and the literature states that even just minor injuries to the
sacroiliac joint and trauma to that area can certainly cause significant pain into that area…. At

2

this point we are going to try to schedule him for a percutaneous sacroiliac fusion.” He noted
that appellant’s daughter had undergone a similar procedure. On April 15, 2013 Dr. Oliveri
requested authorization for fusion of appellant’s sacroiliac joint.
In a letter dated April 18, 2013, counsel requested that OWCP provide the status of the
surgery request. OWCP informed appellant on April 25, 2013 that his accepted conditions
included enthesopathy of the hip region, contusion of the chest wall, closed fracture of his finger,
contusion of the left hip, lumbar spine sprain, aggravation of osteoarthritis of the left hip,
aggravation of sacroiliitis on the left, closed fracture of three ribs, aggravated of preexisting
degeneration of the thoracic, lumbar and sacral spines. It informed him that any surgery or
procedure must be approved in advance.
OWCP referred a statement of accepted facts and appellant’s request for surgery to a
medical adviser on May 10, 2013. It inquired whether a percutaneous sacroiliac fusion was
necessary to give pain relief.
Dr. Oliveri performed a left sacroiliac percutaneous fusion on May 14, 2013 due to left
sacroiliac osteoarthritis and left sacroiliac dysfunction.
On May 10, 2013 Dr. Arnold T. Berman, a Board-certified orthopedic surgeon and
medical adviser, reviewed appellant’s claim. He stated that the request for a percutaneous
sacroiliac fusion was highly inappropriate and should not be approved. Dr. Berman stated that
there was no specific demonstrable pathology in the sacroiliac joint and opined that appellant’s
complaints were clearly secondary to lumbar spine pathology. He stated that there was no basis
for a percutaneous sacroiliac fusion and that there was no pathology to justify it. Dr. Berman
stated that such surgery would create extreme pain and disability with resultant marked reduction
in appellant’s function. He opined that there had been little to no rehabilitation and, due to
appellant’s combination of hip and lumbar spine pathology, he would greatly benefit from
aquatic exercise.
By decision dated June 5, 2013, OWCP denied authorization for percutaneous sacroiliac
fusion on the grounds that there was no evidence of pathology to the sacroiliac. Appellant
requested a review of the written record by an OWCP hearing representative on July 1, 2013.
Appellant underwent additional surgery on November 11, 2013 approved by OWCP for
left hip trochanteric bursectomy with tensor fascia release and removal of hardware.
By decision dated February 12, 2014, an OWCP hearing representative found that the
medical evidence failed to establish that the requested medical procedure, percutaneous
sacroiliac fusion, was necessary for treatment of the accepted work injury or would be likely to
cure, give relief, reduce the degree or period of disability or aid in lessening the amount of
monthly compensation. He found that the weight of the medical opinion evidence rested with
the medical adviser.

3

LEGAL PRECEDENT
Section 8103(a) of FECA states:
“The United States shall furnish to an employee who is injured while in the
performance of duty, the services, appliances and supplies, prescribed or
recommended by a qualified physician, which the Secretary of Labor considers
likely to cure, give relief, reduce the degree or the period of disability, or aid in
lessening the amount of monthly compensation.”2
OWCP has broad discretion in reviewing requests for medical services under 5 U.S.C.
§ 8103(a), with the only limitation on its authority being that of reasonableness.3 Abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment or administrative actions which are contrary to both logic and probable deductions
from established facts.4
While OWCP is obligated to pay for treatment of work-related conditions, appellant has
the burden of establishing that the medical expenditure was incurred for treatment of the effects
of a work-related injury or condition.5 Proof of causal relationship must include rationalized
medical evidence. In addition to demonstrating causal relationship, the injured employee must
show that the requested services, appliances or supplies are medically warranted.6
ANALYSIS
OWCP accepted that appellant sustained enthesopathy of the hip region, contusion of the
chest wall, closed fracture of his finger, contusion of the left hip, lumbar spine sprain,
aggravation of osteoarthritis of the left hip, aggravation of sacroiliitis on the left, closed fracture
of three ribs, aggravated of preexisting degeneration of the thoracic, lumbar and sacral spines as
a result of his March 7, 2011 employment injury. Appellant underwent surgery on his finger and
thoracic spine and two hip surgeries which were approved by OWCP.
Appellant’s attending physician, Dr. Oliveri, examined appellant on March 6, 2013 and
listed appellant’s symptoms of pain in his back, left sacroiliac area, left buttock, left groin and
anterior thigh. He found that on examination and history appellant was experiencing an issue in
his back or left-sided sacroiliac area causing him to have discomfort and debility. Dr. Oliveri
stated that appellant had tried spinal cord stimulation, transdermal therapy, shots, and extended
release oral pain medication which had not relieved his persistent and debilitating pain. He
diagnosed mechanical low back pain, chronic lumbar sprain/strain, lumbar facet disease,
2

5 U.S.C. § 8103(a); 20 C.F.R. § 10.310(a).

3

B.L., Docket No. 14-894 (issued August 15, 2014); Joseph E. Hofmann, 57 ECAB 456, 460 (2006).

4

Id.

5

Id.

6

Id.

4

myalgia, and possible sacroiliitis. On March 21, 2013 appellant underwent a sacroiliac joint
injection due to left sacroiliitis. Dr. Oliveri examined appellant on April 3, 2013 and stated that
the sacroiliac injection which gave appellant four to five days of excellent pain relief. He
diagnosed sacroiliac osteoarthropathy and opined that appellant’s fall at work “certainly could
have caused a sacroiliitis or aggravation of sacroiliac arthropathy. I have seen that occur very
commonly and the literature states that even just minor injuries to the sacroiliac joint and trauma
to that area can certainly cause significant pain into that area.” Dr. Oliveri subsequently
recommended a percutaneous sacroiliac fusion which he performed on May 14, 2013.
The Board finds that Dr. Oliveri did not present sufficient explanation to OWCP based on
appellant’s complete history of treatment, the diagnostic tests, or why conservative treatment had
been found to have failed. Dr. Oliveri did not explain how the proposed surgery would aid in
curing appellant, in providing relief, in reducing the degree or period of disability or in lessening
the amount of monthly compensation. Based on the evidence of record, the Board finds that
OWCP did not abuse its discretion by denying surgery.
OWCP referred appellant’s request for spinal fusion to its medical adviser. Dr. Berman
reviewed appellant’s claim on May 10, 2013. He concluded that the request for percutaneous
sacroiliac fusion was highly inappropriate and should not be approved. Dr. Berman stated that
there was no specific demonstrable pathology in the sacroiliac joint and that therefore there was
no basis for a percutaneous sacroiliac fusion. He opined that appellant’s complaints were clearly
secondary to lumbar spine pathology. Dr. Berman noted that the surgery would create extreme
pain and disability with resultant marked reduction in appellant’s function. He concluded that
due to appellant’s combination of hip and lumbar spine pathology he would greatly benefit from
aquatic exercise.
The Board finds that Dr. Berman’s report represents the weight of the medical evidence.
He provided sufficient explanation to deny appellant’s requested surgery. Dr. Berman clearly
opined that the requested surgery would not cure or give relief or reduce the period of disability
for appellant, but instead would result in additional pain and disability with a marked reduction
in appellant’s function. The Board notes that the additional pain and disability would likely
increase the amount of monthly compensation rather than meet the goal of medical treatment in
caring, giving relief or lessening the degree of disability. Dr. Berman provided a detailed report
based on the statement of accepted facts and concluded that the proposed medical treatment was
likely to defeat the goals of FECA. The Board finds that OWCP did not abuse its discretion in
relying on this report to deny the request for surgery.
CONCLUSION
The Board finds that OWCP properly denied appellant’s requested percutaneous
sacroiliac fusion as the medical evidence establishes that the requested surgery would not likely
cure, give relief, reduce the degree or the period of disability, or aid in lessening the amount of
monthly compensation for appellant.

5

ORDER
IT IS HEREBY ORDERED THAT the February 12, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 17, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

